UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-50970 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) United States 42-1597948 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 40 Main Street, Putnam, Connecticut06260 (Address of principal executive offices) (Zip Code) (860) 928-6501 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o YES x NO As of April 30, 2010, there were 6,529,209 shares of the registrant’s common stock outstanding. PSB Holdings, Inc. Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at March 31, 2010 (Unaudited) and June 30, 2009 (Audited) 1 Condensed Consolidated Statements of Income (Loss) for the Three and Nine Months Ended March 31, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended March 31, 2010 and 2009 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 Item 4T. Controls and Procedures 34 Part II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. [Reserved] 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 Part I.FINANCIAL INFORMATION Item 1.Financial Statements PSB Holdings, Inc. Condensed Consolidated Balance Sheets (Unaudited) March 31, June 30, (Unaudited) (Audited) (in thousands except share data) ASSETS Cash and due from depository institutions $ $ Federal funds sold - Total cash and cash equivalents Securities available for sale (at fair value) Securities held-to-maturity (fair value of $66,285 as of March 31, 2010 and $1,945 as of June 30, 2009) Federal Home Loan Bank stock, at cost Loans held-for-sale Loans Allowance for loan losses ) ) Net loans Premises and equipment Accrued interest receivable Other real estate owned Goodwill Intangible assets Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Mortgagors’ escrow accounts Federal Home Loan Bank advances Securities sold under agreements to repurchase Due to broker - Other liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.10 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.10 par value, 12,000,000 shares authorized, 6,943,125 shares issued, 6,529,209 shares outstanding at March 31, 2010 and June 30, 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Unearned ESOP shares ) ) Unearned stock awards ) ) Treasury stock, at cost (413,916 shares at March 31, 2010 and June 30, 2009) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 1 PSB Holdings, Inc. Condensed Consolidated Statements of Income (Loss) (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, (in thousands, except share data) (in thousands, except share data) Interest and dividend income: Interest on loans $ Interest and dividends on investments Total interest and dividend income Interest expense: Deposits and escrow Borrowed funds Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income (charge): Fees for services Mortgage banking activities 53 38 84 Net commissions from brokerage service 26 33 63 Other than temporary impairment losses on investments Gross impairment losses ) Less: Impairments recognized in OCI - - Net impairment losses recognized in earnings ) Gain on sale of securities 86 86 Other income Total noninterest income (charge) ) Noninterest expense: Compensation and benefits Occupancy and equipment Data processing Advertising and marketing 56 88 Prepayment penalties on borrowings - - - FDIC deposit insurance 58 Writedown of other real estate owned - - - Other noninterest expense Total noninterest expense Income (loss) before income tax expense (benefit) ) Income tax expense (benefit) 52 ) NET INCOME (LOSS) $ ) Earnings (loss) per common share Basic $ ) Diluted $ ) See notes to condensed consolidated financial statements. 2 PSB Holdings, Inc. Condensed Consolidated Statements of Changes in Stockholders’ Equity For the Nine Months Ended March 31, 2010 and 2009 (Unaudited) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Unearned ESOP Shares Unearned Stock Awards Treasury Stock Total Stockholders’ Equity (in thousands) Balances at June 30, 2008 $ ) $ ) $ ) $ ) $ Dividends declared - - ) - ) Stock-based compensation - ) - Comprehensive loss: Net loss - - ) - Net change in unrealized holding losses on available- for-sale securities, net of tax effect - - - ) - - - Comprehensive loss ) Balances at March 31, 2009 $ ) $ ) $ ) $ ) $ Balances at June 30, 2009 $ ) $ ) $ ) $ ) $ Dividends declared - - ) - ) Stock-based compensation - 67 - Comprehensive income: Net income - Net change in unrealized holding losses on available- for-sale securities, net of tax effect - Comprehensive income Balances at March 31, 2010 $ ) $ ) $ ) $ ) $ See notes to condensed consolidated financial statements. 3 PSB Holdings, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended March 31, (in thousands) Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Amortization of securities, net 63 Gain on sales and calls of securities, net ) ) Write down of securities Net decrease in loans held-for-sale Change in deferred loan costs, net 24 ) Provision for loan losses Loss on sale of other real estate owned 30 - Writedown of other real esate owned - Depreciation and amortization Amortization of core deposit intangible Increase in accrued interest receivable and other assets ) ) Increase in cash surrender value of bank owned life insurance ) ) Bank owned life insurance death benefit income - ) (Decrease) increase in other liabilities ) Stock-based compensation Net cash provided by operating activities Cash flows from investing activities Purchase of available-for-sale securities ) ) Proceeds from sales of available-for-sale securities Proceeds from maturities of available-for-sale securities Purchase of held-to-maturity securities ) - Proceeds from maturities of held-to-maturity securities - Loan originations net of principal collections ) Recoveries of loans previously charged off 61 37 Proceeds from sale of other real estate owned - Proceeds from the surrender of bank owned life insurance policy - Capital expenditures - premises and equipment ) ) Capital expenditures - other real estate owned ) - Net cash provided by investing activities Cash flows from financing activities Net increase in savings, demand deposits and NOW accounts Net (decrease) increase in time deposit accounts ) Net decrease in mortgagors’ escrow account ) ) Net change in short term Federal Home Loan Bank advances ) ) Proceeds from Federal Home Loan Bank advances Repayments of Federal Home Loans Bank advances ) ) Net increase (decrease) in securities sold under agreement to repurchase ) Dividends paid ) ) Net cash used by financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosures Cash paid during the period for: Interest $ $ Income taxes paid $ $ Loans transferred to other real estate owned $ $ Increase in due to broker $ $
